The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
Claims 3-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 3-4, the definition of the predetermined amount (a non-zero concentration/density of silicon dioxide less than) is not consistent with the language of claim 1 which requires the output indicating silica concentrations in the airstream exceeding a predetermined amount.  The values covered by claims 3-4 include all non-zero values less than the claimed value.  Is applicant trying to claim that the output occurs at silica concentrations greater than the specific concentration/density listed in claims 3-4, that the concentration is only output for non-zero values of silica less than the claimed concentration, for all non-zero concentrations/densities or is applicant trying to claim something else?  Examiner notes that the language of claims 3-4 appears to be based on the language found in instant paragraph [0012] of the specification.  However it is not consistent with instant paragraph [0058] of the specification which teaches that an output is provided if the silica concentration exceeds a certain concentration.    The current language of claim 1 requires providing an output upon silica concentrations in the airstream exceeding a predetermined amount.  Claim 3 further defines the predetermined amount as a non-zero concentration less than 0.1 µg/m3.  Claim 4 further defines the predetermined amount as a non-zero density less than 40 µg/m3.  While the amounts given in claims 3 and 4 are different, they both cover all non-zero amounts due to the exceeding/less than language of claim 1 and claims 3-4.  For examination purposes, both claims 3 and 4 will be treated as setting the predetermined value at any non-zero value.  
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Brown, McDevitt and Miller-Lionberg (US 2017/0370809).  In the publication, with respect to claim 1, O’Connell teaches an  airborne silica detection system including a particle sizer for receiving an airstream (see the box labeled "cyclone PM 4.0” in the figure at the bottom right corner); a reagent tank receiving the airstream downstream from the particle sizer and introducing it into a at least one liquid reagent reacting with silica of the particles (see the box labeled "molybdate reagent in the figure at the bottom right corner of the page along with the arrow from the words luminol reagent that extends into the box); a photodetector monitoring the reagent tank to detect a change in light caused by the reacting of the silica (the PMT labeled element below the box labeled "molybdate reagent in the figure at the bottom right corner of the page).  In the motivation paragraph at the top of the left column, O'Connell teaches that due to the harmful health effects of respirable crystalline silica, the National Institute of Occupational Safety and Health (NIOSH) has recently updated the personal exposure limit to an 8-hour average of 0.05 mg SiO2/m3. The EPA regulates PM 2.5 and PM 10, but has not established a standard for particulate silica.  In the conclusion section in the right column, O’Connell teaches that a sample volume of only 10 liters of air is estimated to reach the NIOSH personal exposure limit (PEL) using the proposed CL technique, the LOD for silicate (as Si), and instrument design, using conservative estimates of light capture efficiency and throughput.  Given the reduced reactivity currently observed for SiO2 compared to silicate, this would still enable silica measurement at the PEL in less than 1 hour of sampling at 5 liters per minute airflow.  Although it is clear that the device is for measuring silica from the title, it is not clear that the particle sizer preferentially removes particles greater than 4 µm average diameter from the airstream, that there is a flow sensor to measure a volume of air passed through the reagent tank or that an electronic computer executing a stored program held in a non-transitory computer readable medium receives a signal from the photo detector and the flow sensor to provide an output indicating silica concentrations over a predetermined amount per volume of air sampled as taught with respect to the personal exposure limit established by NIOSH.  O’Connell also does not teach a particle growth chamber located between the particle sizer and the reagent tank.  
In the paper Brown teaches that particle size-selective sampling refers to the collection of particles of varying sizes that potentially reach and adversely affect specific regions of the respiratory tract.  Thoracic and respirable fractions are defined as the fraction of inhaled particles capable of passing beyond the larynx and ciliated airways, respectively, during inhalation.  In an attempt to afford greater protection to exposed individuals, current size-selective sampling criteria overestimate the population means of particle penetration into regions of the lower respiratory tract.  The purpose of the reported analyses was to provide estimates of the thoracic and respirable fractions for adults and children during typical activities with both nasal and oral inhalation, that may be used in the design of experimental studies and interpretation of health effects evidence.  With respect to claim 1, the paragraph bridging pages 2-3 teaches that the EPA changed the indicator for particulate matter (PM) from TSP (effectively an aerodynamic cut-size varying from 25 to 40 μm, depending on wind speed and direction) to PM10 (particles with a nominal mean aerodynamic diameter ≤ 10 μm).  Consistent in concept with the ACGIH thoracic particle fraction, PM10 delineates a subset of inhalable particles (referred to as thoracic particles) that are thought small enough to penetrate to the thoracic region (including the tracheobronchial and alveolar regions) of the respiratory tract.  In 1997, the EPA extended size-selective sampling to include fine particles indicated by PM2.5 (particles with a nominal mean aerodynamic diameter ≤ 2.5 μm) and retained PM10 as the indicator for thoracic coarse particles.  The selection of PM2.5 by the EPA was mainly to delineate the atmospheric fine (combustion derived, aggregates, acid condensates, secondary aerosols) and coarse (crustal, soil-derived dusts) PM modes and for consistency with community epidemiologic health studies reporting various health effects associated with PM2.5.  From this it is clear that the "cyclone PM 4.0” label in the figure is referring to a cyclone that separates particles with a nominal mean aerodynamic diameter ≤ 4.0 μm from larger particles.  Thus O’Connell meets that particular limitation of claim 1.  
In the paper McDevitt describes a system for collecting particles.  The paragraph bridging the columns of page 445 teaches that the goal was to design and evaluate the performance of an exhaled-breath sampling device that can characterize infectious influenza aerosols emitted from infected persons who are wearing masks and performing various respiratory maneuvers (i.e., tidal breathing, talking, and coughing).  Based on expected low exhaled-breath generation of influenza virus (Fabian et al. 2008), the sensitivity of the device requires maximization by collecting all exhaled breath and allowance for extended sampling times (30 min).  Relative to the instant claims, the “naked” influenza virus is about 120 nm in size, so that the device must efficiently collect submicron size particles.  Since virus-containing droplets expelled from the respiratory tract are likely to range widely in size, and since particle size will impact mask efficiency (in addition to other airborne transmission factors), the aerosol characterization needs to discriminate between “coarse” and “fine” particles and be able to determine whether fine particles represent infectious virus.  This paper describe a device designed to meet these requirements and presents an evaluation of its performance.  From the abstract, the importance of the aerosol mode for transmission of influenza is unknown.  Understanding the role of aerosols is essential to developing public health interventions such as the use of surgical masks as a source control to prevent the release of infectious aerosols.  Little information is available on the number and size of particles generated by infected persons, which is partly due to the limitations of conventional air samplers, which do not efficiently capture fine particles or maintain microorganism viability.  A new sampler, called the G-II (see figure 1), that collects exhaled-breath particles was designed and built for use in infectivity analyses.  The G-II uses a conventional slit impactor to collect particles greater than 5.0 μm.  Condensation of water vapor is used to grow remaining particles, including fine particles, to a size large enough to be efficiently collected by a 1.0 μm slit impactor and be deposited into a buffer-containing collector.  The G-II collection efficiency for fine particles was tested with inert particle aerosols and its infective virus collection ability was evaluated using influenza A virus aerosols.  Testing results showed greater than 85% collection efficiency for particles greater than 50 nm and influenza virus collection comparable with a reference SKC BioSampler®.  The last paragraph on page 445 describes the coarse fraction collector as a slit impactor designed to collect particles greater than 5.0 μm aerodynamic diameter (note that all particle sizes in the article are expressed as aerodynamic diameter unless otherwise noted) and is fitted with a Teflon® impaction substrate.  After sample collection, the Teflon substrate is removed and rinsed.  The rinsate is then analyzed by RT-qPCR to determine the amount of influenza virus RNA associated with particles greater than 5.0 μm.  The condensation growth unit is described in the first paragraph of page 446 as being based on components from a known system.  The condensation growth unit consists of two components: saturator and condenser (supersaturator).  The saturator is a 7.6 cm diameter, 24.5 cm long pipe fitted with a steam injection tube.  The steam injector tube is perpendicular to the tangent of the pipe circumference.  Steam is mixed with air as it enters the saturator.  Steam is generated by pumping water (approximately 2 mL/min) through a heated tube fitted with a high temperature cartridge heater.  The steam generation rate is controlled by adjusting the pump flow rate and cartridge heater voltage.  The sample air exits the saturator at close to saturation conditions.  Subsequently, the saturated air enters the condenser where it is cooled and becomes super saturated.  The condenser is a shell and tube, coolant to air heat exchanger in which the air flows through the tubes countercurrent to the coolant in the outer shell.  The coolant is circulated and maintained at 0 °C using an external refrigeration unit (chiller).  The fine fraction collector is described in the paragraph bridging the columns of page 446 as a 1.0 μm slit impactor sealed into a reservoir into which particles and condensate are collected (see figure 1).  There is ample room between the bottom of the impactor and the bottom of the reservoir to allow condensate to collect without interfering with the operation of the impactor.  The outlet from the reservoir, which leads to a vacuum pump, is located at the top of the reservoir to prevent re-aerosolization of condensate.  The bottom of the reservoir is fitted with a valve that allows addition of buffer solution during sample collection and extraction of collected liquid.  
In the patent publication Miller-Lionberg teaches a portable air sampling device that is constructed having an airflow path from a size-selective inlet to a device outlet, without using any tubing.  The size-selective inlet includes at least one of an impactor, a filter, a cyclone, and an inhalable inlet.  The device includes a sampling assembly configured to be removably coupled directly to a sampling device housing (e.g., without using tubing), and an airflow assembly that may be constructed without using tubing (at least paragraph [0008]).  Paragraphs [0006]-[0007] teach that a major constraint on the current ability to assess personal air pollution exposure is the cost and physical burden of the monitors themselves.  For monitoring exposure to particulate matter (PM), personal air samplers typically consist of a battery-powered diaphragm pump connected by tubing to a size-selective inlet (e.g., a cyclone or impactor) to measure inhalable, respirable, or PM2.5 size fractions of particulate matter within the wearer's breathing zone.  Such personal air samplers are expensive, relatively heavy and noisy.  The physical burden posed by these monitors (noise, visual aesthetic, and weight) make them difficult to wear for extended periods.  Further, the diaphragm pumps must be periodically checked for flow accuracy and the tubing connections often disconnect or become pinched if the wearer is physically active.  For these reasons, studies of personal PM exposure often suffer from small sample size and data loss due to poor user compliance and instrument reliability.  Historically, the development of PM exposure monitors was driven by the need to assess occupational intake for aerosol hazards in the dusty trades such as mining, construction, manufacturing, and agriculture.  In those workplaces, the weight and noise of the monitors was less of a hindrance.  For personal monitoring among the general population (or outside of heavy industry), however, a need exists for technology that overcomes these limitations.  Therefore, there is a need for a wearable and portable air pollution monitor to address the numerous limitations of currently available monitors, without sacrificing precision, accuracy, and reliability.  Paragraphs [0017], [0042] and [0054] teach example sampling devices in which a mass flow sensor is configured to obtain measurements to facilitate estimation of at least one of a pressure drop across a sampling filter and an aerosol mass accumulation rate onto a sampling filter.  Paragraph [0083] teaches that embodiments take advantage of recent advances in consumer electronics, open-source software platforms, and additive manufacturing to develop portable and wearable aerosol samplers that are compact, lightweight, and quieter than many conventional devices when running.  The term "aerosol" in the disclosure can mean any combination of particles of any size and gas of any type such as, for example, a colloid, a suspension, and/or the like.  This disclosure discusses using the sampling device to characterize particles in an aerosol, however, the sampling device may also, or alternatively, be used to characterize particles in other fluid media.  Further, the sampling device may characterize particles by detecting the particles, counting the particles, determining sizes (e.g., aerodynamic diameters) of particles, measuring a size distribution of particles, determining a composition of particles, determining a particle type distribution, and/or the like.  Paragraphs [0097], [0102] and [0114] describe embodiments shown in the figures having a flow sensor (154,182,350) such as a mass flow sensor.  Paragraph [0116] teaches that the mass flow sensor may be configured to obtain measurements to facilitate estimation of at least one of a pressure drop across a sampling filter and an aerosol mass accumulation rate onto a sampling filter.  Paragraph [0120] describes figure 4 as a block schematic diagram depicting an illustrative operating environment (400).  As shown in figure 4, the operating environment includes a portable, size-selective aerosol sampling device (402, see sampling devices 10 depicted in figures 1A-1N, 160 depicted in figures 2A-2B, and/or 200 depicted in figures 3A-3R.) configured to communicate with an external device (404) via a communication link (406, paragraphs [0121]-[0123]).  The external device may include any one or more devices such as, for example, a smartphone, a router, a desktop computer, a server, another sampling device, an external programmer, and/or the like.  Paragraph [0124] teaches that the sampling device includes a controller (408) configured to communicate with and/or control functional components (410) of the sampling device.  As shown in figure 4, the functional components include an input/output (I/O) device (412, paragraph [0125]), a particle detector (414, paragraph [0126] including optical detectors), a gas sampler (416, paragraph [0127]), a communication component (418, paragraph [0128] including hardware, software, and/or firmware configured to facilitate communications between the sampling device and an external device), a pumping element (420, paragraph [0129]), a sensor (422, paragraph [0130]), and an automatic-identification (AID) component (424, paragraph [0131]).  The functional components may include any one or more of the components depicted in figure 4, and may, include any number of components not depicted in figure 4.  The controller includes a processing unit (426) configured to communicate with memory (428) to execute computer-executable instructions (430) stored in the memory.  In embodiments, the controller may be, include, or be included in one or more Field Programmable Gate Arrays (FPGAs), one or more Programmable Logic Devices (PLDs), one or more Complex PLDs (CPLDs), one or more custom Application Specific Integrated Circuits (ASICs), one or more dedicated processors (e.g., microprocessors), one or more central processing units (CPUs), software, hardware, firmware, or any combination of these and/or other components.  With respect to the sensor, paragraph [0130] teaches that the sensor may be one or more sensors operatively coupled to the controller.  The sensors may be configured to directly or indirectly measure airflow velocity, mass flow rate, and/or any number of other parameters, and may include any number of different types of sensors capable of facilitating such measurements.  In embodiments, the controller may be configured to determine a composition of the fluid entering the device, a temperature of the fluid, force of gravity, wind speed, density, pressure, and/or any number of other characteristics of the fluid, ambient environment, and/or the like.  These characteristics may be used by the controller to determine the appropriate fluid flow velocity to direct the pumping element to provide a certain fluid flow velocity, and may be determined based on user input, input from the sensor, input from additional sensors (not shown), and/or the like.  Paragraph [0136] teaches that any number of the components depicted in figure 4 (e.g., the sampling device, aspects of the communication link, and/or the external device) may be implemented on one or more suitable computing devices.  Examples of computing devices include specialized computing devices or general-purpose computing devices such "workstations," "servers," "laptops," "desktops," "tablet computers," "hand-held devices," "portable sampling devices," and the like.  Paragraph [0139] teaches that the memory includes computer-readable media in the form of volatile and/or nonvolatile memory and may be removable, nonremovable, or a combination thereof.  The memory stores computer-executable instructions for causing the processor to implement aspects of embodiments of system components and/or to perform aspects of embodiments of methods and procedures.  Paragraph [0140] teaches that the computer-executable instructions may include, for example, computer code, machine-useable instructions, and the like such as, for example, program components capable of being executed by one or more processors associated with the computing device.  Program components may be programmed using any number of different programming environments, including various languages, development kits, frameworks, and/or the like.  Some or all of the functionality contemplated herein may also, or alternatively, be implemented in hardware and/or firmware.  
With respect to claims 1 and 3-4, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the O’Connell system with a flow sensor and computer with a program such as taught by Miller-Lionberg to trigger and/or analyze luminescence signals measured by the photodetector using signals from both the detector and flow sensor as taught by Miller-Lionberg because of the use of such a system to measure particles with optical signals in an apparatus that separates particles from air as taught by Miller-Lionberg.  Additionally it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a growth chamber in the particle sampling train of O’Connell after the size selector and before reagent tank used to collect the particles as taught by McDevitt because of the expected increase in particle collection at sizes less than 5 µm as shown by McDevitt after incorporation of the growth chamber.  
With respect to claims 5-6, O’Connell teaches the reagent as a chemiluminescent reagent including a molybdate solution in combination with a luminol solution.  
With respect to claims 11-12 the O’Connell system includes a filter for removing ozone from the airstream between the particles sizer and the reagent tank (the box labeled “Cu Trap or Denuder Tubes” in the figures in the bottom right corner which removes atmospheric oxidants).  
With respect to claims 13-14, the particle growth chamber of Miller-Lionberg uses a steam generator to humidify the air entering it.  Thus incorporation of the Miller-Lionberg particle growth chamber into the O’Connell system would also meet the limitations of these claims.  
With respect to claim 15, the particle sizer of O’Connell is a cyclonic filter for selectively removing particles above 4 µm in diameter and passing the remaining particles.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Brown, McDevitt and Miller-Lionberg as applied to claim 5 above, and further in view of Condiff (US 2,549,574).  O’Connell does not teach the reagent tank providing reflective surfaces for directing chemiluminescence to the photodetector.
In the patent Condiff teaches an improved apparatus for making fluorometric measurements and in particular the cells containing the sample for making the measurements.  Column 1, lines 23-29 teach that an object of the invention is to provide an apparatus in which the degree of fluorescence and the photoelectric response of the fluorescence is greatly increased compare to prior apparatus.  Column 1, lines 30-39 teach that another object is to provide the sample container with a reflective interior coating except for portions in which light enters the sample container and fluorescence leaves the container for photoelectric measurement.  The figures show different types of sample containers with their reflective coatings.  Column 3, lines 27-48 teach that it is possible to obtain a photoelectric response which is about 300% or more compared to that observed when the sample is contained in a clear container of identical shape and size.  Thus, by providing a mirrored surface on the outside of the sample container and by providing apertures through the mirror coating for projecting a light beam into the container interior and viewing the container interior for making the photoelectric measurement, it is possible to obtain a much greater photoelectric response than before.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a reflective coating as taught by Condiff into the reagent tank of O’Connell because of the increased photoelectric detector response as taught by Condiff due to the reflective/mirrored coating.  
With respect to claim 9, the O’Connell photodetector is a photomultiplier tube (PMT).
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the combined structure of claim 16.
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. In response to the claim changes, all of the previous rejections were substantially maintained.  With respect to the clarity of claims 3-4, the issue is still the same.  Claim 1 requires that the trigger occurs when the concentration exceeds a certain value.  As claims 3-4 currently read, that predetermined value is less than or below the claimed value.  In other words claims 3-4 are attempting to set a maximum concentration above which the system does not provide an output.  Thus the possible interpretation that claims 3-4 are attempting to set the range that an output is provided to any non-zero value between zero and the claimed value.  Under that interpretation a concentration of 1.0 µg/m3 would produce an output under claim 4 but not under claim 3.  Additionally, there would be no output under either claim for a concentration/density of 41 µg/m3.  Another way of interpreting the limitation is that an output is produced by the system for any non-zero amount over the predetermined amount.  Under this interpretation each claim could use 0.000000001 µg/m3 as the minimum amount and an output would be produced both claims for both 1.0 µg/m3 and 41 µg/m3.  If applicant intended to claim 1.0 µg/m3 and 41 µg/m3. As the respective minimum amounts that claims 3 and 4 will produce an output, the current language is not written in such a manner that it conveys that limitation.  Usually when there is a lower limit above which a warning or other communication is triggered, values of less than the lower limit do not cause the device to trigger.  The current claim language includes a scope that would cause the device to trigger at any non-zero concentration above zero.  In other words the device is constantly triggering except when the concentration/density is zero.  For this reason. examiner has decided to treat both claim 3 and 4 as the predetermined value that needs to be exceeded to produce an output is any non-zero value.  Another way of looking at it is the claimed amount of 0.11 µg/m3, in claim 3, does not have anything to do with when the computer starts providing outputs indicating the silica concentration.   A similar statement can be made for claim 4 with respect to how the language is being treated for examination purposes.  Thus examiner has warned applicant that should claim 3 be found allowable, claim 4 will be objected to as a duplicate claim.  If applicant actually intended for the limitation of claim 3 to set the predetermined value at 0.11 µg/m3, the language needs to change to clarify that the predetermined value is at 0.11 µg/m3.  Again the same statement can be made for the limitation of claim 4.  
With respect to the obviousness rejection, McDevitt clearly shows that collection of particles less than a particular size can be improved by addition of the particle growth chamber.  In other words McDevitt recognizes that a conventional particle sampler does not have a good particle collection efficiency in the submicrometer range.  Thus based on McDevitt, one of ordinary skill in the art would have expected the collection of particles with a diameter/radius less than a certain value to have a collection efficiency of less than the collection efficiency for particles greater than that value.   Additionally, to increase the collection efficiency and get a better count the particles in that size range and/or measure of the concentration, McDevitt clearly teaches the use of a particle growth chamber.  On page 446, McDevitt attributes the design of the particle growth unit to a device called the Harvard Ultrafine Concentrated Ambient Particle System (HUCAPS) described by Gupta et al.  Examiner has made that reference of record.  The abstract of Gupta teaches that the experiments they reported showed that for an optimum supersaturation ratio, all ultrafine particles grow and get concentrated by about the same enrichment factor, regardless of their composition and surface properties.  In other words, there is an expectation within the knowledge of one of ordinary skill in the art that the particle growth unit of McDevitt will behave in a manner similar to the device that its design was developed from.  Examiner notes that the particles tested by Gupta were not virus particles, further showing that there is an expectation that the device will function in a similar manner for other particle types regardless of their composition and surface properties.  Additionally, the newly cited Geersten patent publication (US 2016/0129478) shows that there is an expectation that silicon particles in the size range of McDevitt will grow in size due to water condensation in a humid environment similar to the particle growth chamber of McDevitt.  Further evidence that one of ordinary skill in the art would have expected the addition of a particle growth chamber to improve the collection of smaller particles.  Relative to factors such as dilution, they would be related to whether the amount of water added in the particle growth chamber was significant compared to the amount of reagent added to make the determination and/or the type of detection being used (instantaneous luminescent signal vs. cumulative luminescent signal).  These arguments are not commensurate in scope with claims that are of a scope that is sufficiently greater than the consideration.  For example, with respect to the question of dilution, the instant claims do not limit the reagent volume used in the determination, the time the sample is collected before analysis or any other thing that would show that the amount of water added in the particle growth chamber would be significant enough to cause dilution effects or that if significant would not be correctable.  Thus even applicant’s arguments in this respect are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally is related to structures for collecting and/or sorting particulates.  Of note is the Ikeda patent publication (JP 2015-64269) teaching apparatus and method for causing the particles to grow as part of the process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797